Citation Nr: 1039015	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1. Entitlement to a rating higher than 30 percent for migraine 
headaches.  

2. Entitlement to a rating higher than 10 percent for 
degenerative disc disease with history of back strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel





INTRODUCTION


The Veteran, who is the appellant, served on active duty from 
January 1996 to December 2000.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in July 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah.  

The claim for increase for migraine headaches is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Degenerative disc disease with history of back strain is 
manifested by flexion greater than 60 degrees; a combined range 
of motion greater than 120 degrees; there are no muscle spasms or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or abnormal 
kyphosis; there are no objective neurological abnormalities; and 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months have not 
been shown.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for degenerative 
disc disease with history of back strain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5242 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  




The RO provided pre-adjudication VCAA notice by letter, dated in 
April 2006.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that the 
disability had increased in severity and the effect that 
worsening has on the claimant's employment.  

Additionally, the Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and afforded 
the Veteran a VA examination in June 2006.  The Veteran has not 
contended and the record does not show that there has been a 
material change in the disability since the June 2006 examination 
to warrant a reexamination.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, 
incoordination, pain on movement, swelling, or atrophy.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Disc Disease with History of Back Strain

The degenerative disc disease is rated under Diagnostic Code 
5242, for degenerative arthritis of the spine.  Under Diagnostic 
Code 5003, degenerative arthritis is rated on the basis of 
limitation of motion for the specific joint involved under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  

Under Diagnostic Code 5242, the criteria for a 20 percent rating 
are forward flexion greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  

Under Diagnostic Code 5243, a disability is rated under either 
the General Rating Formula or under the Formula for Rating 
intervertebral disc syndrome, whichever method results in the 
higher evaluation.  The rating criteria for intervertebral disc 
syndrome are based on incapacitating episodes.  When rated based 
on incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least two weeks but less than four weeks 
during the past 12 months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.


Facts 

VA records show that in October 2005 and in December 2005, the 
Veteran had back pain.  

On VA examination in June 2006, the Veteran complained of back 
pain three times a week.  He indicated it may flare-up three 
times a week and may be severe for about three to four hours.  
During the flare-up, he may have limited motion additionally 
limited by painful motion.  The Veteran denied fatigue, impaired 
endurance or weakened movement.  Following repeated use, the 
Veteran complained of limited motion, mainly due to pain.  He had 
painful motion.  He did not have radicular pain.  In the past 
twelve months, the Veteran did not have an incapacitating episode 
of back pain.  The Veteran did not let his back affect his work.    

On physical examination, the Veteran's gait was symmetrical.  
There were no spasms.  Flexion was 90 degrees with no pain.  
Lateral bending left and right was 25 degrees with no pain.  
Extension was 15 degrees with pain at the end of the motion.  
Left and right rotation was 30 degrees with no painful motion.  
On repeat testing with resistance, there was no painful motion, 
no fatigue, no impaired endurance or weakened movement.  On 
DeLuca issues, the examiner indicated that there was no change in 
active or passive range of motion during repeat testing against 
resistance, and no additional loss of motion due to painful 
motion, weakness, impaired endurance, instability or acute 
flares.  

Neurological evaluation shows normal gait with no focal weakness 
and no atrophy of the muscles.  Strength was normal, sensory 
examination was intact, and deep tendon reflexes were equal, one 
plus on knee jerks and ankle jerks.  The straight leg raisin 
sitting and supine was negative bilaterally.




Analysis

The evidence shows that on VA examination in June 2006, flexion 
was 90 degrees with no pain and the combined range of motion was 
greater than 120 degrees (90+25+25+ 30+30+15=215), which does not 
more nearly approximate or equate to limitation of flexion of the 
lumbar spine to 60 degrees or less or combined range of motion of 
the thoracolumbar spine of 120 degrees or less, and there is no 
additional functional loss due to pain, pain on movement, 
swelling, atrophy, fatigue, weakness, incoordination, to include 
during flare-ups and with repeated use.  There were no muscle 
spasms, gait was normal and there was no evidence of abnormal 
spinal contour.  

The Veteran reported a history of painful motion during flare-ups 
and on repeated use and the Board finds his statements to be 
credible and competent to describe symptoms of pain, Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent 
as to symptoms of an injury or illness, which are within the 
realm of personal knowledge).  Nevertheless, the criteria for the 
next higher rating based on limitation of motion, under the 
General Rating Formula, considering functional loss due to pain, 
pain on movement, swelling, atrophy, fatigue, weakness, 
incoordination, to include during flare-ups and with repeated use 
under 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995) have not been met.

As for objective neurologic abnormalities under the General 
Rating Formula, there is no evidence of neurological 
abnormalities, to include on VA examination in June 2006.  As 
there is no evidence of sensory involvement and no loss of motor 
function, the findings do not more nearly approximate the 
criterion of mild incomplete paralysis of sciatic nerve to 
warrant a separate rating under Diagnostic Code 8520.  Thus a 
separate rating for a neurological abnormality is not warranted.  






As for Diagnostic Code 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
there was no evidence of incapacitating episodes, that is, bed 
rest prescribed by a physician and treatment by a physician, 
having a total duration of at least two weeks but less than four 
weeks during the past 12 month period.

For these reasons, the criteria for a rating higher than 10 
percent for degenerative disc disease with history of back strain 
have not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of a service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).








Here, the rating criteria reasonably describe the disability 
level and symptomatology.  In other words, the Veteran does not 
experience any symptomatology not already encompassed in the 
Rating Schedule. 

As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for degenerative disc disease 
with history of back strain is denied.  


REMAND

On VA examination in June 2006, the Veteran complained of 
headaches five days a week, which lasted three to four hours.  He 
indicated his symptoms included blurry vision, watery eyes, and 
lack of tolerance for light and noise.  The examiner did not 
comment on whether there is severe economic inadaptability due to 
the severity of the Veteran's migraine headaches, which is part 
of the criteria for the next higher.  

Under these circumstances a VA examination is warranted to 
determine whether the Veteran's migraines are productive of 
severe economic inadaptability.









Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine whether the Veteran's migraine 
headaches are manifested by very frequent 
completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The claims folder should be made available to 
the examiner for review. 

2.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


